Title: James Madison to Martin Van Buren, 28 April 1826
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 28. 1826
                            
                        
                        I have recd. your favour of the 22d. and at the same time, under another cover, the paper containing your
                            observations on the depending modification of the federal Courts.
                        The Judicial Department is evidently not a little difficult to be accomodated to the territorial extent to
                            which the Legislative & Executive may be carried, on the federal principle. To prevent the gradual departure from
                            uniformity in the legal code, which must be the effect of sectional Courts with final jurisdiction, an appellate Tribunal
                            is indispensable; and the arduousness of the task of distributing a desirable attendance of its members throughout the
                            Community, without encroaching too much on their useful leisure, or on the time essential for the discharge of their
                            central duties; and without exacting itinerary fatigues beyond the physical activity to be looked for in a certain portion
                            of them, is sufficiently observable in the passed deliberations. Were three at least of the present Judges assigned to the
                            more remote parts of the Union, their ages alone would be serious, if not insuperable obstacles to the fulfilment of their
                            compound services. And the remote parts, if not in the first instance must soon have their share of the Aged class. The
                            views you have taken of the subject are very interesting & instructive. But if it be understood that the expanding
                            population will at no distant day, render the circuit functions of the appellate Judges impracticable, it is an important
                            question, whether a change of the system, so far as local feelings are to be encountered, will become more or less
                            embarrassing; whether if the necessity be more pressing, on one hand; habit and other opposing considerations will or will
                            not keep pace with it, on the other. These are questions however for your, not my decision. With great esteem &
                            cordial respect
                        
                            
                                James Madison
                            
                        
                    